
	
		II
		112th CONGRESS
		2d Session
		S. 2825
		IN THE SENATE OF THE UNITED STATES
		
			May 7, 2012
			Mr. Kerry introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend the suspension of duty on Basic Red
		  1:1.
	
	
		1.Basic Red 1:1
			(a)In
			 generalHeading 9902.22.23 of
			 the Harmonized Tariff Schedule of the United States (relating to Basic Red 1:1)
			 is amended by striking the date in the effective period column and inserting
			 12/31/2015.
			(b)Effective
			 dateThe amendment made by this section applies to goods entered,
			 or withdrawn from warehouse for consumption, on or after the 15th day after the
			 date of the enactment of this Act.
			
